Earl Warren: Number 413, North Carolina et al., petitioner versus Clifton A. Pearce. Mr. Vanore.
Andrew A. Vanore, Jr.: Mr. Chief Justice, may it please the Court. I am Andrew A. Vanore Jr., I'm a member of the staff for the Attorney General of North Carolina and I represent the petitioners, the State of North Carolina and Warden R.L. Turner in this particular case. The single issue involved in this particular case is upon retrial for the same offense which has been set aside on appeal or post-conviction proceeding due to a constitutional defect in the first trial, may the second trial court impose a harsher punishment upon the defendant. The facts briefly stated are Clifton A. Pearce, the respondent in this particular case, was initially tried at the May 1961 term of the Superior Court of Durham County, North Carolina on the capital charge of rape. Upon arraignment, the prosecuting attorney or the solicitor announced that he would not seek a verdict in excess of assault with intent to commit rape. The jury found the defendant guilty of assault with intent to commit rape and the judge imposed a sentence of 12 to 15 years upon the defendant. The defendant started serving the sentence on May 25, 1961. In 1965, the defendant filed a petition under the Post-Conviction Relief Act questioning the admissibility of a confession introduced against him in the first trial. Relief was denied by the Superior Court of Durham County on May 10, 1965 and certiorari was accepted by the Supreme Court of North Carolina which reversed the case and awarded the defendant a new trial. The defendant was released from custody upon the first sentence imposed upon him on February 2, 1966. At that particular time, he had served four years, eight months and six days flat time and six years, seven months and 16 days flat and gain time. The gain time being computed upon 150 days granted to the defendant for each year of service on the sentence. The defendant was tried the second time at the June 6, 1966 term of the Superior Court of Durham County upon an indictment charging assault with intent to commit rape. The jury found him guilty of assault with intent to commit rape and the presiding judge who specifically stated in his judgment that he was taking into consideration the fact that the defendant had served six years, seven months and 16 days flat and gain time was going to impose only a sentence of eight years upon the defendant. The judge stated in his judgment that it was his intention to impose the maximum sentence allowed by statute for the offense which is 15 years however, because of the gain time and so forth he reduced it to eight years. In March 19 --
Abe Fortas: Let's -- that -- there's a factor in this case that bothers me, if the sentence said the first time around on the first conviction was -- what was it, 12 to 15 years?
Andrew A. Vanore, Jr.: Yes sir.
Abe Fortas: Ten to 12, something like that and second time around there was eight years, right?
Andrew A. Vanore, Jr.: That's correct.
Abe Fortas: Now, do I understand that it's the rule in North Carolina that you do give prisoners on their second conviction credit for time served?
Andrew A. Vanore, Jr.: That is correct. That is the rule as --
Abe Fortas: That's the rule of law?
Andrew A. Vanore, Jr.: That is rule announced by the Supreme Court.
Abe Fortas: Does that include gain time?
Andrew A. Vanore, Jr.: That includes gain time, yes sir. All credits served --
Abe Fortas: So that the --
Andrew A. Vanore, Jr.: -- upon the board, its sentence.
Abe Fortas: Yes, so when this fellow was given eight-year sentence in the second trial if he had served the whole eight-year without any reference to additional gain time, he would've had to serve another one year and five months?
Andrew A. Vanore, Jr.: That is correct. The trial judge in taking into consideration the gain and flat time that the defendant it served, reduced it or deducted it from the maximum sentence allowed under statute, 15 years. He did not reduce it from the minimum sentence that was imposed upon the defendant at the first trial that means 12 years.
Abe Fortas: You mean the sentence here was not eight years but 15 years?
Andrew A. Vanore, Jr.: The sentence was eight years. However, the judge said, it is my intention to give you a sentence of 15 years. However, since you have served this particular flat and gain time upon the first sentence which was less than seven years, since you have served that time, I am going to deduct that time from the maximum of 15 years and impose an eight-year sentence upon you. The --
Abe Fortas: So, he got eight years?
Andrew A. Vanore, Jr.: He did in fact get eight years.
Abe Fortas: Now, if he had been given credit for the time served under the first sentence including plus gain time, he would've had only as I said before, you had only another -- what was it, year and five months served?
Andrew A. Vanore, Jr.: That is correct, assuming that the second trial judge would be prohibited from increasing his sentence upon the second trial.
Abe Fortas: Well, he would be, wouldn't he? No, no, no, --
Andrew A. Vanore, Jr.: Oh, I think --
Abe Fortas: -- I don't mean that. I don't mean he wouldn't be. No, I don't mean that he would be but I mean to say it already passed a sentence and the sentence was eight years, is that right?
Andrew A. Vanore, Jr.: That is correct.
Abe Fortas: Not 15 years but eight years?
Andrew A. Vanore, Jr.: That is correct.
Abe Fortas: Now, does the North Carolina law rule that you've just recited with respect to giving him credit the time served plus gain time applied to that eight-year sentence?
Andrew A. Vanore, Jr.: It applies to the eight-year sentence, yes but I -- perhaps I'm not making myself clear Justice Fortas.
Abe Fortas: Well, I've struggled with this on the basis of the briefs and I'm still bewildered because if I -- just looking at this thing literally this follows to you to be sprung about now.
Andrew A. Vanore, Jr.: Well, --
Abe Fortas: Isn't that right?
Andrew A. Vanore, Jr.: I don't think there's any question about it. Because of the eight-year sentence, he is going to have to serve some additional time other than he would've been required to serve under the first sentence. But the reasoning of the trial judge is that he could have in fact imposed a 15-year sentence and if you give him all credit for time served under the 15-year sentence which he is required to do by a decision of the Supreme Court --
Abe Fortas: Yes.
Andrew A. Vanore, Jr.: -- then he still in fact has left to serve seven years.
Abe Fortas: I know but my problem here is this in truth and in fact a case -- does this case really present a situation in which the second sentence was greater than the first sentence.
Andrew A. Vanore, Jr.: It does if you compute the time that he would have to serve in -- on the end of terminate sentence, the 12 to 15 years if you compute it from the lesser of the two sentences imposed from the 12-year sentence.
Abe Fortas: 12-year sentence? Now, when would he be entitled to get out --
Andrew A. Vanore, Jr.: He would be entitled --
Abe Fortas: -- including maximum gain time which is fuller -- seems steadily govern?
Andrew A. Vanore, Jr.: He would've been entitled to get out after having served eight years, five months and 22 days of actual time on the first sentence.
Abe Fortas: Alright. Now, that's --
Andrew A. Vanore, Jr.: Now there's a statute --
Abe Fortas: -- bound to be less, that's bound to be less on the time he's got to serve under his second sentence?
Andrew A. Vanore, Jr.: That is correct. If we were to assume that he would be given credit under both of these sentences, the defendant would have to serve an additional sentence of one year, 10 months and 10 days because of the new trial.
Abe Fortas: Not because of -- well, you -- I -- this is much to elaborate. I computed this yesterday on the basis of the briefs and I have very serious question in my mind as to whether we are in truth and in fact here faced with a situation in which the man would serve longer under the second sentence than to the second conviction and under the first conviction and --
Andrew A. Vanore, Jr.: Well, of course the District Court thought so and the --
Abe Fortas: District Court thought so
Andrew A. Vanore, Jr.: -- Fourth Circuit of Appeals thought so.
Abe Fortas: -- but apparently the District Court had an idea that what had happen here was a 15-year sentence but it wasn't, it was an eight-year sentence on the second conviction.
Andrew A. Vanore, Jr.: The District Court who saw the opinion based on the Fourth Circuit Court's opinion in Patton that the flat and gain time served under the original sentence would have to be deducted from the minimum of an indeterminate sentence and since it was not deducted from the 12 years but rather from the 15 years that was the infirmity that the District Court found in this particular sentence.
Thurgood Marshall: Mr. Vanore, is this man been out on bail at all?
Andrew A. Vanore, Jr.: Yes, he is out on bail now, Your Honor.
Thurgood Marshall: When did he get out on bail?
Andrew A. Vanore, Jr.: Approximately, six months ago.
Thurgood Marshall: Well, then except for that six months, he's been out on bail but for this new trial he'd be out for good.
Andrew A. Vanore, Jr.: No, I believe that he would still have to serve approximately a year-and-a-half of the second sentence.
Thurgood Marshall: He had seven-years from today?
Andrew A. Vanore, Jr.: Well, not computing the time that he's been out on bail, yes.
Thurgood Marshall: Yeah. So, he would just about be out now?
Andrew A. Vanore, Jr.: That's correct.
Thurgood Marshall: And solely because he made a mistake of going to the Court and solely because the mistake the Court gave in giving him a new trial, he's got to serve more time, isn't that it?
Andrew A. Vanore, Jr.: Well, no. I don't quite agree with you Justice Marshall. I think that here, we have two points that we must consider.
Thurgood Marshall: What I mean -- speaking for the man, I imagine a very great difficulty in seeing anything other than fact he's got to serve more time solely because he was given a new trial.
Andrew A. Vanore, Jr.: Well, I'm sure he feels that way, yes.
Thurgood Marshall: Doesn't he have a little reason to feel that way?
Andrew A. Vanore, Jr.: I do not think so based on the principle of law that I think the case brings up before this Court whether or not the Patton rule which prohibits an increase sentence or which prohibits the state from giving the man a sentence over and above the sentence that was given at the first trial. I think that the -- that question is a very basis of our system of jurisprudence and that it assumes that the trial judge, the second trial judge is going to punish this man for exercising a constitutional right of appeal.
Earl Warren: Mr. Vanore, let me ask you this question. Let me take you to a situation. Now, suppose the judge of this case, in the second trial, have said that I'll give you the same sentence you were given in the first trial, subject of course to the law of the state that you're entitled to credit for the time you would serve plus the -- with the sentence you receive. That's one situation. Judge would assume, what we currently have here when the judge said that, I (Inaudible) figure out myself but the credit you were entitled to under your first sentence and what the time he served and I have no authority to give you a sentence of eight years this time. Now, I wonder which of those two situations that the man have to serve for his sentence.
Andrew A. Vanore, Jr.: He would have to serve the same amount of time under both situations. Perhaps I misunderstood your question then. Oh, he would have to serve more time under the second situation, I beg your pardon. Excuse me, yes.
Earl Warren: Well, just the question about the (Inaudible) --
Andrew A. Vanore, Jr.: So long as it comes within the statutory maximum allowed for by the statute, yes. I think that is the question whether or not a judge can give more time on the second trial.
Earl Warren: Well, that's what I want (Voice Overlap)?
Andrew A. Vanore, Jr.: Yes.
Earl Warren: Now, do you have the (Inaudible)?
Byron R. White: Does North Carolina effectuate the statute which requires credit?
Andrew A. Vanore, Jr.: By -- the judge takes in -- the second sentencing judge takes into consideration --
Byron R. White: He doesn't -- he just doesn't say, I'm going to give you 15 years without regard to the credit then leave it up to the prison authorities to say --
Andrew A. Vanore, Jr.: It's done both ways, he can --
Byron R. White: Is it done both ways?
Andrew A. Vanore, Jr.: Yes, he can say that --
Byron R. White: I want to give you 15 years and the prison authorities will credit you in the time, all that he served.
Andrew A. Vanore, Jr.: Will credit you for time served, yes or he can compute it himself as he --
Byron R. White: And here, he did it the other way?
Andrew A. Vanore, Jr.: Yes.
Byron R. White: And is it clear that he did it the other way?
Andrew A. Vanore, Jr.: I -- it's clear to me.
Byron R. White: So the prison authorities would not give him credit for any more time on his eight-year sentence?
Andrew A. Vanore, Jr.: No, they gave him credit --
Byron R. White: Do you think the judge has already given him all the credit he deserves?
Andrew A. Vanore, Jr.: Yes, yes. He gave him -- he specifically stated in giving him --
Byron R. White: So he will be in no position to claim any more credit from the prison authorities on account of the sentence that he'd already served?
Andrew A. Vanore, Jr.: That is correct because at the time the second sentencing judge imposed sentence he had before him --
Byron R. White: At least that seems to be the basis on which this case comes here?
Andrew A. Vanore, Jr.: Yes. He had before him the prison records which showed exactly how much gain and flat time this defendant had served on the first sentence.
Byron R. White: Because if he were still entitled to credit on the eight-year sentence for all the time that he had served before, there wouldn't be much left, would there?
Andrew A. Vanore, Jr.: No, that's true. If we compute it from the maximum that would be allowable under the statute, he still has approximately almost six years to serve under -- even by way of the Patton Court's reasoning, he would have an additional time to serve.
Andrew A. Vanore, Jr.: And I believe that Judge Butler points that out in his order ordering the state to resentence him or to release him and of course the state when it came on for hearing before the state judge, the judge refused to order this man resentence and Judge Butler thereupon entered an order requiring his immediate release and that is why we appealed to the Fourth Circuit Court of Appeals which in a memorandum decision based upon Patton versus North Carolina affirmed the District Court's holding.
Potter Stewart: Mr. Vanore, this second trial was held before the same judge as who would -- as had presided the first trial or not?
Andrew A. Vanore, Jr.: I don't believe so, no.
Potter Stewart: And didn't make any difference?
Andrew A. Vanore, Jr.: Well, I think that the argument might be greater if it were held before the same trial judge as was done in the Sanders case from California that the second trial judge might have more reason perhaps if we want to assume that the trial judge is going to be vindictive, that the second judge might have more reason for imposing a harsher sentence.
Potter Stewart: And in both cases, both the first trial and the second trial in this case is what I mean, the sentence was imposed by the judge not by the jury?
Andrew A. Vanore, Jr.: It is imposed by the judge in North Carolina by statute.
Potter Stewart: And he is -- the jury's function is only to find guilt or innocence?
Andrew A. Vanore, Jr.: That's correct.
Potter Stewart: And the jury nor your state has no function with respect to fixing the severity of the sentence, is that right?
Andrew A. Vanore, Jr.: Except in a capital case, the jury can return a verdict of guilty without leniency and thereupon the defendant is sentenced to death. However, they can impose leniency and the statute provides automatically for a life imprisonment.
Potter Stewart: But in this kind of a case, in this case (Voice Overlap) --
Andrew A. Vanore, Jr.: Yes, this kind of a case, the judge has the complete unfettered discretion to impose any sentence which he deems necessary under the facts. The only prohibition that is put upon the second sentencing judge is that the time served under the first sentence which was voided --
Potter Stewart: Has to be credited?
Andrew A. Vanore, Jr.: Has to be credited and the time served under the first sentence and the time imposed under the second sentence --
Potter Stewart: Cannot exceed the maximum, alright.
Andrew A. Vanore, Jr.: -- cannot exceed that maximum allowed by the statute.
Potter Stewart: The statutory maximum. Now, you have already alluded to your position which perhaps you'll amplify a little further because it's emphasized in your brief that it's improper to assume that a judge or a -- whether it be the same judge or another judge in the same court after a second trial would be vindictive and would be motivated to penalize the person for having appealed his first conviction. I understand that position. What would you say if there were proof that the second sentencing judge had been in fact vindictive? What if he had been frank enough to say, well you appealed your first conviction and we don't -- I don't think that was proper -- you what -- put the state to a great deal of expense and trouble and now the juries found you guilty all over again. And since you did appeal your first conviction I'm hereby going to sentence you to twice as long of sentence within the statutory maximum.
Andrew A. Vanore, Jr.: That would be a flagrant violation of the man's constitutional right to appeal --
Potter Stewart: Of what constitutional right?
Andrew A. Vanore, Jr.: The constitutional right to appeal without any fear of reprisal. And our Supreme Court so held in a case called State versus Patton --
Potter Stewart: And --
Andrew A. Vanore, Jr.: -- where the sentencing judge -- yes, first imposed the fine on the individual. And then the individual gave notice of appeal and the sentencing judge thereupon struck his first sentence of a fine and imposed active time. Our Supreme Court said that this was a flagrant violation of the man's constitutional right to appeal without fear of any reprisal.
Potter Stewart: Well, now how often do you think that the -- that you could educe evidence that the motivation of the second sentencing judge was a vindictive motivation of that type?
Andrew A. Vanore, Jr.: I think it would be extremely difficult to educe that type of evidence but I think --
Potter Stewart: Normally a judge would simply --
Andrew A. Vanore, Jr.: I think that we have -- yes. I think that we have to presume though since -- as I see it, our whole system is based upon the good faith of judges. We have to assume that the sentencing judge is not going to be vindictive and if he were vindictive, he could easily circumvent the rule that was applied in Patton by imposing the maximum sentence the first time around and then there would never be any question about it.
Hugo L. Black: Did your court hold that that sentence would be void unconstitutional under the state constitution or under the federal?
Andrew A. Vanore, Jr.: Under the state and federal constitution.
Potter Stewart: That's the Patton case?
Andrew A. Vanore, Jr.: Yes.
Potter Stewart: Yes.
Andrew A. Vanore, Jr.: That is -- that is not Eddie Patton that was decided by the Fourth Circuit.
Potter Stewart: A different Patton case.
Andrew A. Vanore, Jr.: It is a different Patton case.
Potter Stewart: Right.
Hugo L. Black: Oh, it is (Inaudible) void under the state law then we would reach the verdict.
Andrew A. Vanore, Jr.: Well, of course our Supreme Court has already upheld in a similar situation as is now before the court as a matter of fact in the Pearce case itself that the second sentencing judge properly within his discretion imposed the eight-year sentence. They found no violation of the man's constitutional right.
Potter Stewart: Is there any indication at all in this record as to why the second sentencing judge imposed a greater sentence?
Andrew A. Vanore, Jr.: I think the only indication is that the second sentencing judge intended to impose the maximum, the 15 years.
Potter Stewart: Yes, but we know what he did and he what intended to do and what in effect it is.
Andrew A. Vanore, Jr.: There is --
Potter Stewart: My question was, was there any indication as to why?
Andrew A. Vanore, Jr.: No, there is not.
Potter Stewart: Would you think that in the absence of any indication that this presumption of judicial good will and good faith that can prevail and there's no indication at all of any reason whatsoever to impose a harsher sentence after the second trial?
Andrew A. Vanore, Jr.: I think it should, I think the burden should be upon the defendant to show.
Potter Stewart: How could he possibly show?
Andrew A. Vanore, Jr.: Well, it depends upon the disparity between the two sentences that were imposed. Here, we're talking about a very short period of time. If the defendant --
Potter Stewart: But you concede that a greater punishment was imposed by the -- after the second trial, that's not an issue here. You concede that that --
Andrew A. Vanore, Jr.: That is correct, yes.
Potter Stewart: That's true, isn't it?
Andrew A. Vanore, Jr.: Yes, that is true. My argument would be that rather than adopt the flat prohibition set forth in Patton if the Court were not -- of the opinion that the burden is on the defendant to show abuse that the position should be if any additional evidence is shown at the second trial then the trial judge should have complete discretion in imposing a harsher sentence upon the defendant than was imposed at the first trial.
Thurgood Marshall: Mr. Vanore, did I -- isn't that true that in North Carolina once a sentence is given, this final judgment, the judge can never increase that, can he?
Andrew A. Vanore, Jr.: That is correct.
Thurgood Marshall: But if there is an appeal that comes back to him, he can increase it, is that correct?
Andrew A. Vanore, Jr.: If a new trial is awarded that is correct.
Thurgood Marshall: Well, what happens to all of this judicial faith and the judging of? He couldn't do it, wouldn't he be obliged to show why on the second go around he gave more?
Andrew A. Vanore, Jr.: Well, I --
Thurgood Marshall: Because he can't give --
Andrew A. Vanore, Jr.: Of course our argument is --
Thurgood Marshall: -- that's the only way he can give more. That's the only way he can give more time.
Andrew A. Vanore, Jr.: We must assume that the trial judge had some good reason in imposing a harsher sentence.
Thurgood Marshall: Well, wouldn't it be better if he'd give his reasons?
Andrew A. Vanore, Jr.: I think definitely he should give his reasons, yes.
Thurgood Marshall: Well, then -- but I thought you said that the defendant should be given the burden of showing it --
Andrew A. Vanore, Jr.: Well, I --
Thurgood Marshall: -- he doesn't want this burden, does he? You agree with me that the judge has got a little burden?
Andrew A. Vanore, Jr.: The Supreme Court of North Carolina in a very recent decision, State versus Stafford which is cited in the State's brief stated that the burden should be upon the defendant to show abuse. However, it would be more orderly if they -- if there was evidence or if the judge stated his reasons into the record as to why an increased sentence was given. The main contention that we have here is that the flat prohibition laid down in the Patton case than you can never no matter what the evidence is at the second trial. You can never exceed the sentence imposed at the first trial. We think that that is a flagrant violation of the discretion of the trial judge to impose a proper sentence and the discretion of the state legislature to fix a punishment for a particular crime.
Thurgood Marshall: Well, what I'm saying is, if a man committed a crime and he's sentenced to five to 15 years and after that time the judge finds out from reputable sources that this is about his horrible character has ever came down the line, one. Two, if I had that information whether it was before me I would've given him 15 years. There's nothing he can do about it unless there's a new trial.
Andrew A. Vanore, Jr.: That is correct.
Thurgood Marshall: And if there's a new trial then he gets 15 years?
Andrew A. Vanore, Jr.: Of course, the defendant is the one that has to request the new trial, the state can't go in on its own initiative and --
Thurgood Marshall: Well, then the only way this man can get (Inaudible).
Andrew A. Vanore, Jr.: That is correct. I'll pay him to appeal or try to get a new trial under the Post-Conviction Hearing Act.
Hugo L. Black: Well, it takes more time, depends on the matter.
Andrew A. Vanore, Jr.: Well, I believe that I have tried to make my position clear in this particular case that the second sentencing judge deducted that gain and flat time from the maximum that he could've imposed under the offense, 15 years and not under the minimum and that was the violation which the District Court and the Fourth Circuit Court found in this particular case.
Hugo L. Black: Does the record show (Inaudible) --
Andrew A. Vanore, Jr.: It would seem that the record does show that Justice Black. As a matter of fact in the second appeal to the Supreme Court of North Carolina, the Supreme Court so stated that in their fact -- situation that the evidence was essentially the same. Of course, there --
Hugo L. Black: Does the record show that it was the same judge?
Andrew A. Vanore, Jr.: I believe it was a different judge, I think the record would show that.
Speaker: Yes.
Hugo L. Black: (Inaudible)
Andrew A. Vanore, Jr.: No, I mean -- as I recall I am fairly sure that the judge --
Speaker: (Inaudible)
Andrew A. Vanore, Jr.: If this Court has any further questions?
Earl Warren: Mr. Sitton.
Larry B. Sitton: Mr. Chief Justice, may it please the Court. My name is Larry Sitton. I'm from Greensboro, North Carolina. And I represent the respondent in this case, Clifton A. Pearce. At the outset, I might say that -- I think Mr. Vanore has made it clear that in this particular case at the second trial the judge gave Mr. Pearce credit for the time he had served under this first sentence and deducted that amount to fix the eight-year sentence and that this credit would not have been made on the second year sentence. He still had eight years to serve and in my brief that's the reason I said it out as I did. In North Carolina the computation of good conduct time, governor's time and gain time becomes very complex but if you measure the person's sentence as if he served it straight through. In other words, his minimum sentence on his first conviction was 12 years and this was in 1961. If he had served it straight through, he would've been released in 1973. The second sentence was for eight years and this was in 1966. He served it straight through he would've been release in 1974 and that's the basis of our argument that it was harsher.
Potter Stewart: Well, you're --
Abe Fortas: I beg your pardon.
Potter Stewart: Excuse me, I didn't -- there's no issue between you and your Brother at the bar that the second sentence was harsher. We're a little bit confused here on the bench because as I understand it, you don't disagree about that at all. He got a more severe sentence the second time.
Abe Fortas: Well, if I may, the appendix on page 3 sets forth the district judge -- the District Court's statement when it sentenced the man and regardless -- I think it could've been stated perhaps a bit more precisely but it appears from that what he really did was to sentence the man to time served plus gain time plus eight years --
Speaker: Oh, it'd be (Inaudible)
Abe Fortas: -- is that right? Is that right?
Larry B. Sitton: That's correct Your Honor. If you'd stated it that way, I don't think there'd be ay question.
Abe Fortas: But that's what it amounted to as you see it and as your adversary sees it, is that right?
Larry B. Sitton: That's correct.
Speaker: Oh, you turn it around (Inaudible).
Abe Fortas: Yes, the difficulty. That's right but the difficulty is he didn't say that but --
Larry B. Sitton: That's right.
Speaker: That's the --
Abe Fortas: -- in effect that's why the two of you construe.
Larry B. Sitton: That's the way we have both interpret it.
Speaker: Well, (Inaudible)
Larry B. Sitton: There's also the factor that it's harsher in terms of parole. In North Carolina, they construe the decision as meaning now, unless the judge gives -- makes an actual reference to credit for parole purposes the person has to serve the minimum period again. So that at the time Pearce was tried again, he was eligible for parole. After a second sentence he was not eligible for another two years.
Earl Warren: Let's assume this is (Inaudible). If he had said, I asked the counsel, he had just said, I wont give you the same sentence you got last time. 15 years less the time you got served plus the time you have earned. Then he would've been alright, wouldn't it?
Larry B. Sitton: No, sir, Your Honor, because his first sentence was 12 to 15 years. He would've had to do that on a 12-year basis.
Earl Warren: Well, 15 years, you'd give him the same sentence that you gave him the last time.
Larry B. Sitton: That's right. There would be no problem except for parole purposes.
Earl Warren: Plus he gets the same the way he did. This man must serve more time.
Larry B. Sitton: But he makes -- but he cast his in terms of a straight 15 years sentence.
Earl Warren: (Inaudible) what he did to, other than that to serve more time than he would have served -- just the 15-year term which he did.
Larry B. Sitton: That's correct.
Earl Warren: So all we're talking about is whether the judge can give a greater sentence on the second one than the first one.
Larry B. Sitton: That's correct.
Earl Warren: And you both agree that under this sentence that he did get in the second proceeding he must serve more time than he would in the first.
Larry B. Sitton: That's right, that it is real --
Earl Warren: (Inaudible)
Larry B. Sitton: That's right. In this -- and in this case, the decision of the District Court was affirmed by the Fourth Circuit Court of Appeals on the basis of Patton versus North Carolina. And that case, thoroughly explored the constitutional issues involved and whether you can have an increased sentence and said that an increased sentence on retrial violated three portions of the Constitution, the Due Process and Equal Protection Clauses of the Fourteenth Amendment and the Double Jeopardy Clause of the Fifth Amendment. Now, in due process, the state should not be allowed or require the defendant to waive a benefit conferred by the state in order to assert his constitutional rights. Now, the benefit is immunity from an increased sentence as already been pointed out after the term of Court has expired and the sentence has began to be served, it cannot be increased in North Carolina. Yet, the only way that this is possible is for a person to assert his right to a fair trial through some method of post-conviction review. And if he does this, if he asserts his right to a fair trial saying that there is a constitutional defect in this first trial then he runs the risk of getting an increased sentence. If he had not sought a fair trial, he would've been assured that the time he had served would be credited and that he would become eligible for parole in due course. But he didn't do this in this case. He said that there was a constitutional defect in his first trial and this was borne out by the State Supreme Court.
Thurgood Marshall: The states as I could be rectified by giving him the maximum every time.
Larry B. Sitton: That would be one way to get around this problem Your Honor, that's true.
Thurgood Marshall: That's what I understood it to say it should. He wasn't recommending it but he said that would be a way you do --
Larry B. Sitton: I think so and in North Carolina because they do have this credit rule, it would be a way to get around it but this again is -- this goes into the function of the sentencing judge.
Potter Stewart: What if instead of the judge having discretion as to the sentence to be imposed within statutory limits? What if these were a matter for the jury to determine as is in fact true in many states as you know, would the jury under your submission on the second trial have to be told that while ordinarily the statute gives the juries in our state power to impose a sentence for this type of offense anywhere from -- upon conviction of this type of offense anywhere from probation up to 20 years in the penitentiary anything in between while normally that's the power given to a jury? Yet in this case this man has been tried before and he was sentenced by a previous jury to 12 years. And therefore, you cannot in this case, if you convict this man, sentence him to more than 12 years. That would be the result I suppose of --
Larry B. Sitton: Yes, sir, I think it would.
Potter Stewart: -- your submission. Now, wouldn't that pretty well prejudice this hypothetical defendant before a jury to be -- to have the jury told that he has been convicted before and sentenced to 12 years in penitentiary for the same offense?
Larry B. Sitton: Well, I think that the -- if there was a problem of prejudice in bringing out the first conviction I think that rule could be in such a situation that the jury would be allowed to set the sentence and then it would be reduced to bring it in line with this rule. That was the problem. I think if the jury --
Potter Stewart: The other answer I suppose would be that in the instructions, the judge could say that you're limited to sentencing him upon conviction from probation to 12 years without giving the explanation as to why, I suppose (Voice Overlap) --
Larry B. Sitton: Whether the jury sentences or the judge sentence. The risk is still the same for the defendant in asserting his constitutional right.
Potter Stewart: Well, the risk is the same for the defendant for asserting his constitutional right but if he prevails on appeal then the -- at least the conventional theory is that the original trial was wiped out and he goes to trial again and he has a very good opportunity of being acquitted.
Larry B. Sitton: That's true, Your Honor.
Potter Stewart: And your submission would result in a heads high, win tails, you lose proposition for the state, wouldn't it?
Larry B. Sitton: Well, if he was reconvicted though, if he was not acquitted, then he would still under -- even under this rule he would still go back to prison or could conceivably go back to prison to serve out what he would've had under this original sentence. He just -- not walk out because of this rule.
Potter Stewart: What if -- what if on the second trial all sorts of evidence comes in that shows that he'd be -- the crime is much more flagrant than had -- than the evidence that shown in the original trial or what if the pre-sentence investigation in the second trial shows an entirely different kind of character than the defendant had been assumed to have had on the first trial and a much, much worst on the second trial.
Larry B. Sitton: I don't think the rule should be any different, Your Honor. The simple reason that that if it's possible under any circumstance to increase the sentence because of additional evidence or because of information in the pre-sentence report, then the danger still remains that the person will be penalized for asserting his constitutional right.
Hugo L. Black: (Inaudible)
Larry B. Sitton: It's a penalty though if he has to serve an increased sentence.
Hugo L. Black: (Inaudible)
Larry B. Sitton: But if you have a different rule, Your Honor, then you restrict his right of appeal.
Hugo L. Black: (Inaudible)
Larry B. Sitton: But we -- but we submit Your Honor that it shouldn't be that way.
Hugo L. Black: Well, maybe (Inaudible)
Larry B. Sitton: Yes, I think you should because I think this is a violation of the person's due process, his right to due process.
Hugo L. Black: And under the (Inaudible)
Larry B. Sitton: I think so Your Honor.
Hugo L. Black: (Inaudible)
Larry B. Sitton: And that if a state has established a right to appeal or a method of post-conviction review then it -- once they've established it, it should not be restricted. It should be open to everyone.
Hugo L. Black: (Inaudible)
Larry B. Sitton: That's correct, Your Honor. On the equal protection argument, you come back to the same point again that the person's sentence can't be increased after he began serving. So that the only class of persons exposed to the risk of increased sentence are those who exercise their right of appeal. We submit that this is an arbitrary classification. There's no reason to believe that only the class of persons who have won a new trial should receive any harsher sentence.
Potter Stewart: Mr. Sitton, how far does your argument go and perhaps I shouldn't ask you this, you're from North Carolina, you're representing the North Carolina petitioner. And the rule is in North Carolina as a matter of state law that a person sentenced after a second conviction has to be given credit for the time served on his first conviction as a matter of state law and that the total of that prior time plus the new sentence could not exceed the statutory maximum as I understand it but now there are states where there is no such rule of state law. Would your argument be that like this case the man is convicted by a jury and sentenced by the judge to five years in the penitentiary. He serves two years of it then he gets his conviction set aside and he goes back for a new trial, he's convicted again by the jury. Now, how much time of the penitentiary can the judge sentence him, to five years?
Larry B. Sitton: No sir and under (Inaudible) --
Potter Stewart: Why not? That'd be the same sentence he got the first time --
Larry B. Sitton: Yeah, he's already spent two years of his life in prison.
Potter Stewart: -- it wouldn't be greater. So you say the constitutional -- that you say the state rule of North Carolina is also a constitutional, is also a rule required by the Federal Constitution, do you?
Larry B. Sitton: Yes sir, Your Honor.
Potter Stewart: North -- did -- North Carolina didn't say that, did it?
Larry B. Sitton: No sir.
Potter Stewart: In creating this rule.
Larry B. Sitton: The rule of credit.
Potter Stewart: The rule of credit.
Larry B. Sitton: No, this is -- this rule is of recent origin and I don't think they -- I think they did not make it on the basis of the Federal Constitution.
Potter Stewart: You said this is what we're going to require North Carolina?
Larry B. Sitton: This is fair.
Potter Stewart: This is fair in North Carolina. This is what we're going to require but what -- my question I think you understand it is, what if a state doesn't have that rule, if a man is sentenced to five years in the penitentiary though in the first conviction he gets a reversal after serving two years time. He's tried again convicted by a jury; the judge sentences him to five years in the penitentiary. You say that's not permissible either, is that right?
Larry B. Sitton: That's right, Your Honor. I think even if the state didn't have the rule as North Carolina does that it would still be unconstitutional and impermissible.
Speaker: What would you say about giving the first trial to get a fair distinction (Inaudible)?
Larry B. Sitton: This case, I don't think I would go that far. It's not in this case, of course, Your Honor. But I don't think the restraint placed on a person while he is on bail is the restraint that is placed on him while he is on custody. And I don't think the rule would go that far.
Hugo L. Black: Well, suppose he's not out on bail, he is in jail, he waits two years to be tried, does the Constitution require to get a fair trial?
Larry B. Sitton: I think by natural extension, it could, Your Honor.
William O. Douglas: In answer to Justice Black, you said this was a one of the requirements of a fair trial. I thought this was a double jeopardy case, isn't it?
Larry B. Sitton: We do raise that issue too, Your Honor, that it violates double jeopardy because it is in effect a multiple punishment.
William O. Douglas: Have we ever held that the Double Jeopardy Clause of the Fifth Amendment is applicable to the states by reason of the Fourteenth?
Larry B. Sitton: No sir, you have not. And I state in my brief that the way I understand it you have this issue before you in a case, Benton versus Maryland. And I think it's -- it has been argued once and is set for re-argument squarely presented in that case. But in this -- in Patton, when faced with this rule, the Fourth Circuit relied on the (Inaudible) case and stated that it was applicable to the states.
Potter Stewart: What case -- I was -- my question to you Mr. Sitton is going to be that even assuming -- even assuming, let's assume that the Double Jeopardy Clause of the Bill of Rights is fully applicable to the states, is there any federal case, is there any federal that says that the sentencing of a person on a second trial after he's won a new trial to a greater sentence violates the Double Jeopardy Clause?
Larry B. Sitton: No sir, there is not.
Potter Stewart: I think there was.
Byron R. White: There's a case that say it isn't though.
Larry B. Sitton: That's right, Your Honor.
Byron R. White: In this trial?
Larry B. Sitton: Well, I think --
Byron R. White: In this Court?
Larry B. Sitton: I think -- I think that those cases if we make reference to Stroud and the Murphy versus Massachusetts that was the factual reality that there was an increased sentence in both cases but I don't think that the Court face that issue. I think in both of those cases that the argument was made -- that the second trial itself was barred --
William O. Douglas: But we have held --
Larry B. Sitton: --by the Double Jeopardy Clause.
William O. Douglas: We have held that if the man on the first trial against life and on the second trial after an appeal gets death, that's double jeopardy.
Larry B. Sitton: I think that was the --
William O. Douglas: It was a federal case.
Larry B. Sitton: -- the fact in Stroud and in Stroud that was (Voice Overlap).
William O. Douglas: That was a Green case, wasn't it?
Larry B. Sitton: I think in Green, he was convicted of first degree -- he was acquitted a first degree murder, convicted of second degree murder and then a subsequent trial was convicted of first degree murder and this Court said that the conviction of second degree murder at the first trial was an implied acquittal of first degree murder and that's the basis we say that --
William O. Douglas: I thought that -- those are the semantics the judges sometime use but --
Larry B. Sitton: I think it was observed that there can be no distinction between the Stroud case and the Green case, that there is no difference --
William J. Brennan, Jr.: Stroud, you say only turn really on the old law that, perhaps still law, that a second trial after a successful appeal is not in and out of itself a violation of double jeopardy?
Larry B. Sitton: That's right, Your Honor. I think that was a sole issue that was brought forward. The constitutional arguments that were made in this case were not made in Stroud. They were made in Green to some extent and in Green it was held that person was impliedly acquitted.
William J. Brennan, Jr.: Well, if your argument had been made in Stroud, do you suppose that Stroud would have been more -- anymore successful than in Green?
Larry B. Sitton: Maybe not at that time, I hope he would --
William J. Brennan, Jr.: That -- at that time, clearly double jeopardy -- there's no suggestion of double jeopardy by the state, wasn't it?
Larry B. Sitton: That's correct.
William J. Brennan, Jr.: Wasn't that Kansas?
Larry B. Sitton: Stroud?
Speaker: Well, I think it's a -- there was a federal (Inaudible)
Larry B. Sitton: If the court have any further questions? Thank you.